Citation Nr: 1311278	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  08-34 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for heart disease, claimed as a heart attack.

2.  Entitlement to service connection for osteoarthritis and disc disease of the cervical spine.

3.  Entitlement to service connection for strokes, to include transient ischemic events.

4.  Entitlement to service connection for osteoarthritis of the left hand.

5.  Entitlement to service connection for breathing problems, to include chronic obstructive pulmonary disease (COPD).

6.  Entitlement to payment of nonservice-connected (NSC) pension benefits.

7.  Entitlement to an evaluation in excess of 30 percent for residuals of a right wrist ganglion cyst removal.

8.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from February 1973 to January 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007, May 2010, and September 2010 decisions by the Indianapolis, Indiana, Regional Office (RO) of the United States Department of Veterans Affairs (VA).  The June 2007 decision denied entitlement to an increased evaluation for the right wrist.  Entitlement to TDIU was denied in May 2010.

In a September 2010 rating decision, entitlement to service connection for the claimed disabilities was denied.  Additionally, in the September 2010 notice of that rating decision, the RO informed the Veteran that although he had been found factually entitled to an NSC pension, that benefit would not be paid.  

Throughout the pendency of these appeals, the Veteran has at several points indicated his desire for Board or local hearings in various forms.  Most recently, however, the Veteran stated to RO personnel that he did not want any hearing at all.  His options were explained to him in a November 2012 phone call, and he plainly stated that he desired his appeals to be certified to the Board as soon as possible.  His hearing requests are therefore considered withdrawn.

The issues regarding evaluation of the right wrist disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  No currently diagnosed heart disease was first manifested during active duty service or during the first post-service year, and no competent and credible evidence relates such to service.

2.  No currently diagnosed disorder of the cervical spine was first manifested during active duty service or during the first post-service year, and no competent and credible evidence relates such to service.

3.  No currently diagnosed cerebrovascular condition (stroke) was first manifested during active duty service or during the first post-service year, and no competent and credible evidence relates such to service.

4.  No currently diagnosed left hand condition was first manifested during active duty service or during the first post-service year, and no competent and credible evidence relates such to service.

5.  No currently diagnosed respiratory disease was first manifested during active duty service, and no competent and credible evidence relates such to service.

6.  The Veteran is currently service-connected for right wrist disabilities with a combined rating of 40 percent; the amount of compensation payable exceeds the nonservice-connected pension for which he is eligible.





CONCLUSIONS OF LAW

1.  The criteria for service connection of a heart disease are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

2.  The criteria for service connection for osteoarthritis and disc disease of the cervical spine are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

3.  The criteria for service connection for strokes, to include transient ischemic events, are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

4.  The criteria for service connection of osteoarthritis of the left hand are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).

5.  The criteria for service connection for breathing problems are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2012).

6.  The criteria for payment of nonservice connected pension benefits are not met.  38 U.S.C.A. §§ 501, 5304 (2002); 38 C.F.R. §§ 3.700, 3.701 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A July 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

No notice is required with respect to the Veteran's claim for payment of nonservice-connected pension benefits, as that claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration (SSA) disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159 (c) (2).  

No VA examinations have been performed in connection with the claims decided here; while various examinations have addressed the severity of claimed disabilities, no opinions on etiology or nexus to service have been sought.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The threshold for determining a possibility of a nexus to service is a low one.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, with regard to each of the claimed conditions, there is no evidence of any disease or injury in service, or any suggestion of a nexus to service.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection

As the analyses for each of the Veteran's claims of service connection are substantially the same, they are discussed together.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

VA and private treatment records clearly demonstrate the presence of current disabilities.  The Veteran is diagnosed with heart disease, cervical spine disc space narrowing, residuals of a stroke or transient ischemic events, arthritis in multiple joints, and COPD.  However, as will be fully discussed below, there is no competent or credible evidence relating any of these conditions to service. 

Review of service treatment records shows no treatment for or complaint of cardiovascular problems.  No elevated blood pressures, cardiac chest pains, or similar conditions are noted.  Chest pain noted in January 1976 was muscular in nature, and related to an upper respiratory infection.  No injuries of the neck or left hand were reported or described; the Veteran experienced back pain, but there is no indication of any other body part at that time.  The Veteran did have headaches, but these were related to sinus problems or migraines, and not to any cerebrovascular complaints.  No lung conditions were identified in service, or complained of.  Respiratory complaints, to include cough, congestion, and sinus pressure, were related to an acute illness, which was treated and resolved without residuals.  

Post-service medical records show no complaints related to the current claims for many years after service.  A VA examination in 1980 noted none of the claimed conditions; the Veteran made no complaints related to any of them at that time.  The first mention of potentially related disabilities appears when blood pressures were noted to be borderline for hypertension in 1993.  However, hypertension was not actually diagnosed for a decade after.  In 1998, the Veteran complained of chest pain after heavy lifting, and the doctor diagnosed a muscular strain.  Heart testing was negative, and the Veteran denied any history of heart problems.  Beginning in 2000 and 2001, the Veteran began to develop cardiac problems, and underwent catheterization following a suspected heart attack.  In February 2009, the Veteran was in a car accident, after which he complained of back pain and headaches.  In April 2010, he experienced what he called a "ministroke," or transient ischemic event.  The Veteran had several such episodes.  Over time, the Veteran raised concerns over his breathing and joint pains as well.

However, no post-service record includes any finding or allegation of the onset of any of the claimed conditions in or in any close temporal proximity to service.  Further, the Veteran has not made any clear allegation that any currently claimed condition is related to service; the issues were inferred by VA when the Veteran reported he was totally disabled and was seeking TDIU.  He has not offered any theory of service-connection, or made any allegation of in-service onset.  

Simply put, there is a complete absence of any evidence of a nexus between service and any of the claimed conditions.  It is true that the compensation system is considered uniquely pro-Veteran.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley  v. West, 212 F.3d 1255 (Fed. Cir. 2000).  However, in the absence of evidence, there cannot be even equipoise, and there can be no resolution of doubt.  The claimant still ultimately bears some burden of production.  38 U.S.C.A. § 5107(a); Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006) (holding no presumption in favor of the claimant attaches to service connection claim against the government when veteran's service treatment records are destroyed in a fire).  As there is no evidence to support any finding of a nexus to service with regard to the pending claims for benefits, they must be denied.
Pension

The Veteran's basic eligibility for an NSC pension has been established; both SSA and VA have determined that the Veteran's disabilities render him incapable of gainful employment.  The September 2010 notification letter informed him of this eligibility.

However, the letter also informed him that payment of a VA NSC pension was not possible.  A Veteran may not simultaneously receive payment of pension and compensation.  38 U.S.C.A. §§ 501, 5304; 38 C.F.R. § 3.700, 3.701.  As a matter of law, NSC pension benefits may not be paid while the Veteran receives compensation payments, and the claim must be denied.

The Veteran is entitled to elect to receive the lower amount between the two payments (i.e., the pension rather than the compensation), pursuant to 38 C.F.R. § 3.701, but he has not made such a choice clear.  He has in fact pursued claims to increase the payable amounts, not decrease them.  On the Veteran's behalf, therefore, and consistent with his expressed desire to maximize his benefits, VA determined that payment of compensation was more beneficial.

The Veteran was, and continues to be, service-connected for residuals of the removal of a right wrist ganglion cyst (rated 30 percent disabling) and a related surgical scar (rated 10 percent).  The combined evaluation is 40 percent.  In September 2010, this corresponded to a monthly payment of $541, or $6,492 annually.  

In 2010, the maximum annual pension rate (MAPR) was $11,830.  Further, the Veteran reported income from SSA of $895 a month, or $10,740 annually.  VA is required to subtract the SSA income from the MAPR to determine the amount payable to the Veteran as NSC pension.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  In this case, the MAPR exceeds the SSA income by $1,090 a year, or about $91 a month.  Therefore, $91 was the maximum amount payable to the Veteran as an NSC pension in 2010.  Although the exact values have changed over the years, the basic calculation remains unchanged, and the payable compensation amount exceeds the NSC pension amount.


ORDER

Service connection for heart disease, claimed as a heart attack, is denied.

Service connection for osteoarthritis and disc disease of the cervical spine is denied.

Service connection for strokes, to include transient ischemic events, is denied.

Service connection for osteoarthritis of the left hand is denied.

Service connection for breathing problems, to include COPD, is denied.

Payment of NSC pension benefits is denied.


REMAND

With regard to the right wrist disability and TDIU, remand is required for further development consistent with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was most recently examined to ascertain the severity of his right wrist disabilities in September 2012.  At that time, the examiner stated he reviewed updated VA treatment records, including numerous orthopedic progress notes from 2012.  However, the claims file, to include the electronic records maintained as part of the Virtual VA system, contains no treatment records later than October 2011.  Although the examiner summarized the contents of the records he referred to, the Board cannot be certain that he reported all relevant notes, or merely comments and findings he felt were germane to his examination.  It appears, therefore, that there is a high likelihood of outstanding relevant VA treatment records.

Moreover, in February 2012, the Veteran stated that he anticipated undergoing additional surgeries by VA on his wrist in the near future.  

The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Remand is required to obtain updated VA treatment records from October 2011 to the present.

Remand of the claim for TDIU is also required, as inextricably intertwined with the question of evaluation of the right wrist.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  A claim for TDIU is dependent upon the evaluation assigned for service-connected disabilities and consideration of the functional impact of those disabilities on the ability to obtain or retain substantially gainful employment.  The records to be associated with the claims file may inform that adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file complete VA treatment records from the medical centers in Chicago, Illinois, and Marion, Indiana, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period of October 2011 to the present.

2.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


